DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2020 was received and considered. The information disclosure statement (IDS) submitted on 06 January 2021 was received and considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31" and "32" have both been used to designate the guide portion of the inserter (Figures 3A-5A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the guide portion of the inserter and tracts within the guide portion of the inserter. This applies to Figures 3A, 4A-4C, and 5A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “22” used to describe the four screw holes of the anterior plate (paragraph [0048] of the description).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “20C” depicted in Figure 10B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is not presented in a single paragraph and it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
[0009], lines 1-2: this language is confusing as it seems to refer to a posterior vertebral body as both a component of the spine and a portion of the C-shaped cage. It is suggested to use different terminology to distinguish between elements of the human body and elements of the invention.
[0046]: reference character “32” is used to describe both the guide portion of the inserter and tracts within the guide portion. Each element should have its own reference character. This is only one cited occurrence and it is applicant’s responsibility to correct any other occurrences of the reference characters. 
[0048], line 12: “no” should be “do”
[0048], line 20: reference character “22” describing the screw holes of the anterior plate is not included in any of the figures
[0050], line 1: “Shims/blades” should be “shims” since applicant has already established that elements “50” of the device are shims earlier in the description 
[0059], lines 11-12: reference character “20A” has been used to describe both the screws and the anterior portion. It appears this is a mistake, and that the citation of “20A” in line 11 referencing the screws is meant to be “60A”.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:   
Claim 1, line 9: “extend” should be “extending”
Claim 2: 
“spinal fusion case” should be “spinal fusion cage”
“the screws” should be “the plurality of screws”
Claim 3: “spinal fusion case” should be “spinal fusion cage”
Claim 4: 
the words “passing therethrough” are unnecessary and unclear because holes themselves cannot pass through a surface
“the screws” should be “the plurality of screws”
“spinal fusion case” should be “spinal fusion cage”
Claim 5: 
Use of multiple terms to describe the C-shaped posterior body is unnecessary. It is suggested that applicant use only the terms “top” and “bottom” to avoid any confusion with other possible definitions for “superior” and “inferior”. 
“spinal fusion case” should be “spinal fusion cage”
Claim 6: “spinal fusion case” should be “spinal fusion cage”
Claim 7:
the words “passing therethrough” are unnecessary and unclear because holes themselves cannot pass through a surface
“spinal fusion case” should be “spinal fusion cage”
Claim 8:
“spinal fusion case” should be “spinal fusion cage”
“the screws” should be “the plurality of screws”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 and 8: “the spinal fusion case” lacks proper antecedent basis
Claim 9, line 2: “the distal end” lacks proper antecedent basis

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kana (US 20120277873 A1 – submitted by applicant in IDS dated 18 March 2020) in view of Lequette (WO 2014184367 A1).
Regarding claim 1, Kana teaches a spinal fusion cage, comprising: a C-shaped posterior body having opposite lateral ends and an open center region (Kana: Figure 18, element 220); an anterior plate, the anterior plate being attachable to the opposite ends of the C-shaped posterior body (Kana: Figure 18, element 240); and a plurality of screws passing through the anterior plate and extending into a vertebral body above or below the anterior plate (Kana: Figures 17-20, elements 240 and 260). However, Kana does not teach the additional limitations of a plurality of shim tracts passing through the C-shaped posterior body, and a plurality of shims, each shim passing through one of the shim tracts and extending out from the C-shaped posterior body and into a vertebral body above or below the C-shaped posterior body.
Lequette teaches the additional limitations of a plurality of shim tracts passing through the C-shaped posterior body (Lequette: Figure 1A, element 12), and a plurality of shims 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kana to incorporate the teachings of Lequette and include shim tracts and insertable shims to further anchor the implant within the vertebral bodies. This would have been obvious because anchors are preferred over simple notches (such as those disposed on Kana) because they better guarantee immobilization. In addition, it would have been obvious to make the anchors insertable after deployment of the implant to minimize the distraction of the vertebral bodies needed to accommodate the implant during insertion (Lequette: Page 2, lines 1-8). 
Regarding claim 2, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and Kana further teaches the additional limitation wherein the screws attach the anterior plate to the C-shaped posterior body (Kana: Figures 17-20, elements 240 and 260).
Regarding claim 3, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and Lequette further teaches the additional limitation wherein the plurality of shim tracts is 2 to 4 shim tracts (Lequette: Figure 1A, elements 12).
Regarding claim 4, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and Kana further teaches the additional limitation wherein the anterior plate has a plurality of holes passing therethrough to receive the screws therein (Kana: Figures 17-20).
Regarding claim 5, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and Kana further teaches the additional limitation wherein the C-shaped posterior 
Regarding claim 6, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and Lequette further teaches the additional limitation wherein the spinal fusion cage further comprises an inserter to guide the C-shaped posterior body into position within a disc space (Lequette: Figures 27B-27D). Specifically, Lequette teaches an inserter that also facilitates insertion and full extension of the shims into the surrounding vertebral bodies once the implant is positioned in the disc space (Lequette: Page 27, lines 20-31). 
Regarding claim 8, the Kana/Lequette combination teaches the spinal fusion cage of claim 1, and further teaches the additional limitations wherein: the shims secure the spinal cage to the posterior side of the vertebral bodies (Lequette: Figure 6A, where it can be seen that at least two shims are positioned on the posterior side of the implant body), and the screws secure the spinal cage to the anterior side of the vertebral bodies (Kana: Figure 20).
Regarding claim 9, the Kana/Lequette combination teaches a method of positioning a spinal cage in an intervertebral space, comprising: placing a C-shaped posterior body onto the distal end of an inserter; positioning the C-shaped posterior body in the intervertebral space with the inserter; extending a plurality of shims through the inserter and through tracts in the C-shaped posterior body and into a vertebral body above or below the C-shaped posterior 
Regarding claim 10, the Kana/Lequette combination teaches the method of claim 9, and further teaches the additional limitations wherein: the shims secure the spinal cage to the 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specific recitation that the inserter has holes aligning with the shim tracts in the C-shaped posterior body reads free of the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774